Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 29, 2020

                                      No. 04-19-00694-CV

                                     Felicidad MARTINEZ,
                                            Appellant

                                                 v.

                                      CITY OF LAREDO,
                                           Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CVK000800D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER

       On October 17, 2019, appellant asked the court reporter to prepare the reporter’s record
for a September 17, 2019 hearing and a “hearing on Plaintiff’s Motion for a New Trial, if a
hearing was held.” On March 30, 2020, the court reporter filed a reporter’s record for the
September 17, 2019 hearing, but did not file a reporter’s record for a hearing on the motion for
new trial. This court contacted the court reporter to confirm whether a reporter’s record for the
motion for new trial hearing existed, and the court reporter stated a record existed but she had not
been paid to prepare and file that portion of the record.

        We therefore ORDER that appellant provide written proof to this court that the reporter’s
fee has been paid or arrangements have been made to pay the reporter’s fee by November 9,
2020. If appellant fails to respond within the time provided, this court will consider only those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court